DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Consent of Assignee
The consent of assignee filed on  01/22/2021 is objected because it did not include the name of the person signing for assignee (typed or printed). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Youn et al. (US 20140227857).
Regarding claims 1 and 4, Fumitake (see annotated fig. 14; ¶¶0029, 0068-0072) discloses a semiconductor device, comprising: 
a substrate including an NMOSFET region NMOS and a PMOSFET region PMOS (see fig. 14); 
a plurality of first active fins 120a/120 on the NMOSFET region;
 a plurality of second active fins on the PMOSFET region (fins formed on the recess 310 in fig. 10; see also paras. 0042-0045); 
a first device isolation layer between the NMOSFET region and the PMOSFET region;  
a second device isolation layer between a pair of first active fins;
a third device isolation layer between a pair of second active fins;  
a gate electrode 212 on the first and second active fins, the gate electrode extending in a first direction;
a first source/drain pattern 312 on the first active fins 120/120a; 
and a second source/drain pattern 311 on the second active fins.
The  first and second source/drain patterns 312, 311 are adjacent to a side of the gate electrode 212. (see fig. 6) Also, the lowermost point of the first source/drain pattern 312 is positioned at a first level and the lowermost point of the second source/drain pattern 311 is positioned at a second level.  The first level is higher than the second level.

    PNG
    media_image1.png
    402
    630
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    629
    media_image2.png
    Greyscale

Fumitake  depicts  that the three isolation layers have the same thickness but suggest that the first isolation layer should be sufficiently large to prevent leakage or punch-through phenomenon from occurring between the source and drain of a N-type FinFET and a P-type FinFET (¶0073). Fumitake does not teach that the first isolation layer has thickness greater than the first and second isolation layers. However, Youn (e.g. fig. 2P) teaches a semiconductor device including FinFET regions 102 separated by an isolation region 105R which include a thickness that is larger than the thickness of the isolation layers 104 (¶0051).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the first isolation layer disclosed by Fumitake having a thickness greater than the thickness of the first and second isolation layers  as suggested by Youn to prevent leakage or punch-through phenomenon form from occurring between the source and drain of a N-type FinFET and a P-type FinFET.

    PNG
    media_image3.png
    415
    621
    media_image3.png
    Greyscale

Regarding claim 2, Fumitake discloses that a pitch between the first active fins is substantially the same as a pitch between the second active fins (see fig. 14).
Regarding claim 5, Fumitake in view of Youn teaches that the width of the first device isolation layer is greater than a width of the second device isolation layer, and wherein the width of the first device isolation layer is greater than a width of the third device isolation layer (e.g. fig. 2P).
Regarding claim 8, Fumitake discloses that the first source/drain pattern 312 is a first epitaxial pattern formed by a first selective epitaxial growth process using the top surfaces of the first active fins as a first seed layer. Also, the second source/drain pattern 311 is formed by a second epitaxial pattern formed by a second selective epitaxial growth process using the top surfaces of the second active fins as a second seed layer (¶¶ 0014;0023; 0052; 0068; 0069).
Regarding claim 9, Fumitake discloses that first source/drain pattern 312 has a different shape from the second source/drain pattern  311 (see fig. 14; 0069).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Youn et al. (US 20140227857) further in view of Bumgartner et al. (US 20090309162).
Regarding claim 3, Fumitake teaches that the lowermost point of the first source/drain pattern 312  contacts an uppermost sidewall of one of the first active fins 120 and that  the lowermost point of the second source/drain pattern 311 contacts an uppermost sidewall of one of the second active fins.  Moreover, one of the first active fins has a first width in the first direction at the first level and one of the second active fins has a second width in the first direction at the second level. Fumitake in view of Youn does not teach that the second width is greater than the first width. 
However, Bumgartner teaches that one of the design parameters that can be controlled by varying the layout of a semiconductor device is the width of the silicon fin. Changing the fin width can result in the change in threshold voltage which occurs due to quantum confinement and electrostatic effects. Changing the width of fins can also change the effective mobility and flicker noise of a FinFET device because of different surface roughness of top and side wall surfaces of a fin and due to different crystal orientations in top and sidewall surfaces of the fin (¶ 0038). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the second width disclosed by Fumitake in view of Youn greater than the first width to generate a transistor with modulated threshold voltages and so a broadened threshold voltage range as taught by Baumgartner. This results in a reduced harmonic distortion, as nonlinearities of the transistor transfer curves are smoothed by a piecewise linearization of the transistor characteristic with each fin having a different threshold voltage. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Youn et al. (US 20140227857) further in view of Lee (US 20090315112).
 Regarding claim 6, Fumitake in view of Youn does not teach that the semiconductor device comprises an air gap under the second source/drain pattern and between a pair of the second active fins. However, Lee (fig. 7C) teaches a FinFET transistor including an air gap  52 between the source/drain regions 50, the active fins 26 and an isolation layer 22 (¶ 0026) .

    PNG
    media_image4.png
    528
    553
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to overgrow the semiconductor regions 312, and to include an air gap under the second source/drain pattern and between a pair of second active fins as suggested by Lee because this connection will reduce the tensile stress of the gate channel. This tensile stress is generated by semiconductor layers 312 formed on top of the fins. Also, the air gap will reduce the parasitic capacitance between adjacent fins. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Youn et al. (US 20140227857) further in view of Wen (US 9,275,905).
Regarding claim 7, Fumitake suggests  that the process of making their invention contemplates the use of a dummy gate but does not disclose the use of an etch stop layer covering the source/drain regions (¶ 0089).  Therefore, Fumitake in view of Youn does not teach an etch stop layer covering an outer surface of the first source/drain pattern and an outer surface of the second source/drain pattern. Nevertheless, Wen (e.g. fig. 7C)  teaches a method of making a FinFET transistor including an etch stop layer  211 covering the first and second source/drain regions 207/209 and the device isolation layer (col. 7/ll. 45-50). According to Wen, the use of an etch stop layer over the source/drain area will allow the use of a dummy gate structure during the initial processing steps. This dummy gate is eventually replaced by  a final gate structure.

    PNG
    media_image5.png
    404
    310
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use an etch stop layer over the source and drain regions disclosed by Fumitake in view of Youn to protect the source and drain regions during the removal of the dummy gate that is eventually replaced by a functional gate as suggested by Wen. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Youn et al. (US 20140227857) further in view of Chien et al. (US 20120115284).
Regarding claim 10, Fumitake in view of Youn does not teach that the top surfaces of the second active fins have a rounded profile. However, Chien (fig. 10) teches a FinFET device including an active fin having a rounded profile.  According to Chien, a rounded profile avoids “discharging points” that often found in the convention FinFET transistor device having rectangular fins (¶0027).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the top surfaces of the second active fins disclosed by Fumitake in view of Youn having a rounded profile to avoid the formation of discharging points found in conventional rectangular fins as taught by Chien.
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 2015/0171085) in view of Youn et al. (US 20140227857) further in view of Juengling (US 8,501,607).
Regarding claim 11, Fumitake (see annotated fig. 14; ¶¶0029, 0068-0072) discloses a semiconductor device, comprising: 
a substrate 100 including a first region NMOS and a second region PMOS; 
a first active fin 120 on the first region of the substrate (NMOS fin 1); 
a second active fin 120 on the first region of the substrate (NMOS fin 2); 
a third active fin (PMOS fin 3, which fills recess 310 in hg. 10; see also ¶¶ 0042-0045) on the second region of the substrate, the second active fin being between the first active fin and the third active fin; 
a fourth active fin on the second region of the substrate, the third active fin being between the second active fin and the fourth active fins (PMOS fin 4); 
a gate electrode 212 (fig. 5) on the first, second, third and fourth active fins;
a first source/drain pattern 312 on each of the first and second active fins 120/120a; 
a second source/drain pattern 311 on each of the third and fourth active fins;
a first recess between the first and second active fins;
a second recess between the second and third and fourth actives fins;
and third recess between the second and third actives fins.
The first source/drain pattern has a different conductivity from that of the second source/drain pattern ( ¶¶0037, 0052).  

    PNG
    media_image6.png
    402
    630
    media_image6.png
    Greyscale

Although Fumitake depicts that the three isolation layers have the same depth, it is suggested that the third isolation may have a larger size to prevent leakage or punch-through phenomenon from occurring between the source and drain of a N-type FinFET and a P-type FinFET (¶0073). Nonetheless, the reference does not disclose the claimed limitation of “a lowermost bottom of a first recess is higher than a lowermost bottom of a second recess, and a lowermost bottom of a third is lower than the lowermost bottom of the second recess. 
However, Youn (see annotated fig. 2P) discloses a semiconductor device including FinFET regions 102 separated by an isolation region 105R/3R which include a depth that is larger than the depth of the other isolation layers 1R/2R (¶0051).  In Youn, the lowermost bottom surface of the third recess 3R is formed substantially below the base of the fins to achieve a greater isolation.

    PNG
    media_image7.png
    468
    451
    media_image7.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the second  isolation layer disclosed by Fumitake in view of Youn having a depth greater than the depth of the first and second recesses as suggested by Youn to prevent leakage or punch-through phenomenon from occurring between the source and drain of a N-type FinFET and a P-type FinFET. 
In the instant combination, the lowermost bottom portion of the third recess 3R is lower than the lowermost of bottom of the second recess 2R. The combination does not teach that the lowermost bottom of the first recess 1R  is higher than the lowermost bottom of the second recess 2R (see Youn’s  fig. 2P). However, Juengling teaches a FinFET device including fins separated by recesses having different depths (see fig. 24). According to Juengling,  the depth and the width of an isolation recess depend on the particular application (see col. 6/ll. 20-33)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the NMOS region disclosed by Fumitake in view of Youn having recesses  shallower than the recess formed on PMOS region because the relative depth of the recess in a FinFET structure has been  recognized as a variable that can be adjusted to meet the requirement of a particular application as taught by Juengling. In this case, a shallower trench will be appropriate for application that requires less isolation in one region and more isolation in another (e.g. memory area vs a logic area).  Also, this customization will reduce the amount etching reactants and the processing time (see MPEP 2144.04-IV) 
Regarding claim 12, Fumitake discloses that the first source/drain pattern 312 has a lowermost point contacting an uppermost sidewall of each of the first and second active fins 120/14 20a. The second source/drain pattern 311 has a lowermost point contacting an uppermost sidewall of each of the third and fourth active fins. The lowermost point of the first source/drain pattern 312 is higher than the lowermost paint of the second source/drain pattern 311(see fig. 14).
Regarding claim 14,  Fumitake discloses that the first region is an NMOSFET region, and the second region is a PMOSFET region (see fig. 14).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Youn et al. (US 20140227857) further in view of Juengling (US 8,501,607) and further in view of Wann et al. (US 20130221491).
Regarding claim 13, Fumitake in view of Chang and further in view of Youn does not teach that a pitch between the first fin and the second fin is different from a pitch between the third fin and the fourth fin.
Nonetheless, Wann (figs. 2A-2B) teaches a FinFET semiconductor device including area 205 having a smaller fin pitch than that in a second area 207. As shown in figure 2A, the fins 221-225 are closer to each other than the fins 227-229. According to Wann, having an area with a reduced pitch will provide a higher density (¶0021).

    PNG
    media_image8.png
    582
    725
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skills in the art at the time of the invention was made to reduce the pitch of the fins formed in the NMOS area disclosed by Fumitake in view of Youn and further in view of Juengling to increase the density of  NMOS area. This modification will allow to use the NMOS area as a memory area and the PMOS area as a logic area. As it is known in the art, a memory area typically requires a higher density to improve the speed and the stability of the overall device (see also MPEP 2144.04-IV).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Wen et al. (US 9,275,905) further in view of Lee (US 20090315112) further in view of Wann (US 20130221491).
Regarding claim 15, Fumitake (see annotated fig. 14; ¶¶0029, 0068-0072) a semiconductor device comprising: 
first and second active patterns protruding upward from a substrate (fins 1-4);
 a gate electrode 212 crossing the first and second active patterns, the gate electrode extending in a first direction (see fig. 6); 
a device isolation layer 220 on the substrate and covering lower sidewalls of the first and second active patterns; 
a first source/drain region 312 on the first active pattern and on at least one side of the gate electrode, a lowermost point of the first source/drain region contacting an uppermost sidewall of the first active pattern; 
and a second source/drain region  311 on the second active pattern and on at least one side of the gate electrode.
Fumitake teaches that the second source/drain region 311 has conductivity type different from that of the first source/drain region (PMOS vs NMOS, ¶¶ 0071 ). Also, the lowermost point of the second source/drain region 311 is contacting an uppermost sidewall of the second active pattern. The lowermost point of the first source/drain region 312 is positioned at a first level and the lowermost point of the second source/drain region 311 is positioned at a second level (¶¶ 0072, 0073). The first level is higher than the second level. 
Fumitake does not teach the claimed limitations of: an etch stop layer covering the first and second source/drain regions and the device isolation layer; a first air gap between the first source/drain region and the device isolation layer and wherein the first air gap is separated from the etch stop layer.  However, Lee (fig. 7C) teches a FinFET transistor including an air gap  52 between the first source/drain region 50 and an isolation layer 22 (¶ 0026) .
Fumitake suggests that the process of making their invention contemplates the use of a dummy gate but does not disclose the use of an etch stop layer covering the source/drain regions (¶ 0089). Nevertheless, Wen teaches a method of making a FinFET transistor including an etch stop layer 211 covering the first and second source/drain regions 207/209 and the device isolation layer (col. 7/ll. 45-50). According to Wen, the use of an etch stop layer over the source/drain area will allow the use of a dummy gate structure during the initial processing steps. This dummy gate is eventually replaced by a final gate structure. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use an etch stop layer over the source and drain regions disclosed by Fumitake to protect the source and drain regions during the removal of the dummy gate that is eventually replaced by a functional gate as suggested by Wen. Also, it would have been obvious to overgrow the semiconductor regions 312, and to include an air gap between the regions and the isolation layer as suggested by Lee because this connection will reduce the tensile stress of the gate channel. This tensile stress is generated by semiconductor layers 312 formed on top of the fins. Also, the air gap will reduce the parasitic capacitance between adjacent fins.
Moreover, Fumitake in view of Lee and further in view of Wen, does not teach than the “claimed second width” is greater than the” claimed first width”. In Fumitake, the first active patterns 312 has a first width in the first direction at the first level and the second active pattern 311 has a second width in the first direction at the second level. The second width and the first width are the same because those widths correspond to the horizontal distance between the fins “pitch”. Note that their lowermost portions are aligned with the side surfaces of their respective fins. Moreover, Wann (figs. 2A-2B) teaches a FinFET semiconductor device including area 205 having a smaller fin pitch than that in a second area 207. As shown in figure 2A, the fins 221-225 are closer to each other than the fins 227-229. According to Wann, having an area with a reduced pitch will provide a higher density (¶0021).
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to reduce the pitch of the fins formed in the NMOS area disclosed by Fumitake in view of Lee and further in view of Wen to increase the density of NMOS area. This modification will allow to use the NMOS area as a memory area and the PMOS area as a logic area. As it is known in the art, a memory area typically requires a higher density to improve the speed and the stability of the overall device. In this combination, the first width will smaller than the second width due to the difference in pitch.
Regarding claim 16, Lee teches that the combination may include a second air gap 52 between the second source/drain region and the device isolation 22 (see Lee’s fig. 7). However, the combination does not tech that the second air gap is deeper than the first air gap.  However, it would have been obvious to one of ordinary skill in the at the time of the invention was made to overgrow the semiconductor regions 311, and to include an air gap between the regions and the isolation layer as suggested by Lee because this connection will reduce the tensile stress of the gate channel. This tensile stress is generated by semiconductor layers 311 formed on top of the fins. Also, it would have been obvious to one of ordinary skill in the art,  as a matter of design choice, to make the second air gap deeper by reducing the isolation layer thickness to further reduce the parasitic capacitance between adjacent fins since air has the higher dielectric constant. This modification will allow the second area to be useful in operations that require a higher voltage (see MPEP 2144.04).
Regarding claim 17, Fumitake teaches that the first active pattern and the first  source/drain region constitute an NMOSFET and the second active pattern and the second source/drain region constitutes a PMOSFET (e.g. fig. 14).
Regarding claim 18, Fumitake in view of Wen further in view of Lee teaches that a maximum width of the first source/drain region 312 in the first direction is a third width and a maximum width of the second source/drain region 311 in the first direction is a fourth width. The fourth width is  different from the third width (see annotated fig. 14).
Claims 19-21, 23, 28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Chang et al. (US 20150236131) and further in view of Youn et al. (US 20140227857).
Regarding claim 19, Fumitake (see annotated fig. 14; ¶¶0029, 0068-0072) teaches a semiconductor device comprising: 
a substrate 100 including a first region “NMOS” and a second region “PMOS;
a first fin 1 on the first region of the substrate;
a second fin 2 on the first region of the substrate;
a third fin 3 on the second region of the substrate;
a fourth fin 4 on the second region of the substrate;
a first isolation on the first region of the substrate, and between the first fin and the second fin;
a second isolation on the substrate, and between the second fin and the third fin;
a third isolation on the second region of the substrate, and between the third fin and the fourth fin;
a first gate 210 on the first fin, the second fin, the third fin, the fourth fin, the first isolation, the second isolation and the third isolation (see fig. 5);
a first epitaxial source/drain 312 on the first fin (¶0068); 
a second epitaxial source/drain 312 on the second fin;
a third epitaxial source/drain on the third fin 311 (¶0048); 
and a fourth epitaxial source/drain on the fourth fin 311.

Fumitake teaches that the lowermost portion of the first epitaxial isolation source/drain 312 is higher than a lowermost portion the third epitaxial source/drain 311.

    PNG
    media_image9.png
    459
    766
    media_image9.png
    Greyscale

Moreover, it is known in the art that a FinFET semiconductor device comprises a plurality of FinFET units having several gates parallel to each other and crossing a plurality of fins in a perpendicular angle to form a grid. However, Fumitake only shows  a single unit comprising one gate over a plurality of fins (see fig. 6).  Therefore, Fumitake does not show that the first to fourth epitaxial source/drain layers are located between a first gate and a second gate.
However, Chang (see fig. 2) discloses a conventional FinFET layout showing a plurality of gates 110 formed over a plurality of fins 104.  The top surface of the fins 104 located between the gates are recognized as the source/drain areas and the space between the fins 104 are recognized as the isolation regions 108 (see fig. 1; ¶¶ 0020; 0016).

    PNG
    media_image10.png
    412
    713
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to form a plurality gates, parallel to each other, over the fin structure disclosed by Fumitake and to form the first to fourth epitaxial source/drain regions between the gates as disclosed by Chang to achieve a complete circuit integration, and to provide an adequate bit density which is required to perform the functions of an electrical circuit.
Although Fumitake depicts that the three isolation layers have the same thickness, it is suggested that the second isolation could be larger than depicted to prevent leakage or punch-through phenomenon from occurring between the source and drain of a N-type FinFET and a P-type FinFET (¶0073). Nonetheless, it is not disclosed that  the width of the second isolation is greater than the width of the first isolation, and the width of the third isolation.
However, Youn (see annotated. fig. 2P) discloses a semiconductor device including FinFET regions 102 separated by an isolation region 105R which include a width that is larger than the width of the other isolation layers 104 (¶0051). 

    PNG
    media_image11.png
    468
    451
    media_image11.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the second  isolation layer disclosed by Fumitake in view of Chang having a width greater than the width of the first and second isolation layers as suggested by Youn to prevent leakage or punch-through phenomenon from occurring between the source and drain of a N-type FinFET and a P-type FinFET.
Regarding claim 20, Fumitake in view of Chang further in view of Youn teaches that that the first to fourth epitaxial source /drain layers 311/312 were formed by an epitaxial growing process (see Fumitake ¶¶ 0048;0071).
Regarding claim 21, Fumitake (e.g. fig. 14) teaches that the first region of the substrate is an NMOSFET region, and the second region of the substrate is a PMOSFET region.
Regarding claim 23, Fumitake in view of Chang further in view of Youn teaches  that a bottom surface of the first isolation is higher than a bottom surface of the second isolation, and  bottom surface of the third isolation is higher than the bottom surface of the second isolation (e.g. Young annotated fig. 2P).
Regarding claim 28, Fumitake in view of Chang further in view of  Youn (e.g. annotated fig. 2P) teaches  that the second isolation includes a first portion 1P, a second portion 2P and a third portion 3P. The second portion is located between the first portion 1P and the third portion 3P. The first portion 1P contacts the second fin 2 and the third portion 3P contacts the third fin 3. Also, a bottom surface of the first portion  and a bottom surface of the second portion are  higher than a bottom surface of the second portion.
Regarding claim 29 depending on 28, Fumitake (e.g. fig. 14) is view of Chang further in view of Youn does not disclose the claimed method steps of: “wherein  that the bottom surface of the first portion of the second isolation and the bottom surface of the second portion of the second isolation form a first step, and the bottom surface of the third portion of the second isolation and the bottom surface of the second portion of the second isolation form a second step”.  Nevertheless, this claim is considered a product by process claim that does not result into structure different from that disclosed by the prior art with respect to claim 28. According to the MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
In the instant case, the product by process limitation does further limit the second isolation structure recited in claim 28 in terms of adding an additional structural limitation, changing its structure or implying a different  intrinsic physical property of the materials comprising the structure. Thereover, the resulting structure of process recited in claim 29 is identical to that disclosed by Fumitake in view of Chang and further in view of Youn as discussed above with respect to claim 28.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Chang et al. (US 20150236131)  further in view of Youn et al. (US 20140227857) and further in view of  Liu (US 20060084247)
Regarding claim 22, Fumitake in view of Chang and further in view of Youn teaches a cell region comprised by NMOS and PMOS transistors but does not disclose that it can be used as a logic cell. However, this claim recitation is considered to be an intended use. 
According to the MPEP 2114 II. [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, Fumitake in view of Chang and further in view of Youn teaches all of the structural limitation required be perform the function of a logic cell. Liu teaches that  a cell comprising  NMOS and PMOS transistors can perform the function of a logic circuit (¶0006).
 It would have been obvious to one of ordinary skill in the art to use the NMOS and PMOS cell region of Fumitake in view of Chang and further in view of Youn as a logic cell because this disclosed structure will be able to perform the functions a logic circuit as disclosed by Liu.  It can be concluded, the claimed intended use does not differentiate the claimed  logic cell  from the cell disclosed by the prior art.
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Chang et al. (US 20150236131)  further in view of Youn et al. (US 20140227857) and further in view of  Lee (US 20090315112)
Regarding claims 24-27, Fumitake (e.g. fig. 14) does not teach that each of adjacent epitaxial source /drain layers (312/312; 311/311) are merged. However, Lee (e.g. fig. 7C) teches a FinFET transistor including consecutive source/drain regions 50 merged to each other and including an air gap  52 (¶ 0026) .
  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to overgrow the semiconductor regions 312/311,  and to include an air gap between the merged epitaxial source/drain layer as suggested by Lee because merging adjacent the source/drain layers reduce the tensile stress of the gate channel. This tensile stress is generated by semiconductor layers formed on top of the fins. Also, this structure allows forming an air gap that will reduce the parasitic capacitance between adjacent fins.
Claim 30 is  rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Chang et al. (US 20150236131)  further in view of Youn et al. (US 20140227857) and further in view of Ohsawa (US 20080212366)
Regarding claim 30, Fumitake  in view of Chang and further in view of Youn does disclose an additional layer on the second isolation, the first epitaxial source/drain, the second epitaxial source/drain, the third epitaxial source/drain and the fourth epitaxial source /drain, wherein the additional layer includes a material that the first epitaxial source /drain does not include.  The FinFET structure disclosed by Fumitake is at the transistor level and upper interconnection levels are not shown.  However, Ohsawa teaches a semiconductor device including a  metal wiring line SL that it is formed top of the FinFET structure to interconnect the source/drain (¶0040; figs 1 and 3).  This is an interconnection level that is above the FinFET transistor level (above the control gate level).   
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a metal wiring over the structure disclosed by Fumitake in view of Chang and further in view of Youn as part of  an upper interconnection level to fully integrate the circuit.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fumitake et al. (US 20150171085) in view of Chang et al. (US 20150236131)  further in view of Youn et al. (US 20140227857) and further in view of Wann et al. (US 20130221491).
Regarding claim 20, Fumitake in view of Chang and further in view of You does not teach that a pitch between the first fin and the second fin is different from a pitch between the third fin and the fourth fin.
Nonetheless, Wann (figs. 2A-2B) teaches a FinFET semiconductor device including  area 205 having a smaller fin pitch than that in a second area 207. As shown in figure 2A, the fins 221-225 are closer to each other than the fins 227-229. According to Wann, having an area with a reduced pitch will provide a higher density (¶0021).
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to reduce the pitch of the fins formed in the NMOS area disclosed by Fumitake in view of Chang and further in view of Youn to increase the density of  NMOS area. This modification will allow to use the NMOS area as a memory area and the PMOS area as a logic area. As it is known in the art, a memory area typically requires a higher density to improve the speed and the stability of the overall device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEONARDO ANDUJAR/           Primary Examiner, Art Unit 3991    
                                                                                                                                                                                         Conferees:

/ELIZABETH L MCKANE/           Specialist, Art Unit 3991                                

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991